Exhibit 10.10












NORTH PITTSBURGH TELEPHONE COMPANY
RETIREMENT INCOME RESTORATION PLAN
AS AMENDED AND RESTATED
AS OF JULY 1, 2007




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
ARTICLE I
TITLE AND EFFECTIVE DATE
1
 
ARTICLE II
 
DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENT
 
2
 
ARTICLE III
 
ELIGIBILITY
 
4
 
ARTICLE IV
 
RETIREMENT BENEFITS
 
5
 
ARTICLE V
 
DISTRIBUTION
 
7
 
ARTICLE VI
 
BENEFICIARY
 
9
 
ARTICLE VII
 
ADMINISTRATION OF THE RESTORATION PLAN
 
10
 
ARTICLE VIII
 
CLAIMS PROCEDURE
 
11
 
ARTICLE IX
 
NATURE OF COMPANY’S OBLIGATION
 
12
 
ARTICLE X
 
MISCELLANEOUS
 
13


-i-

--------------------------------------------------------------------------------




NORTH PITTSBURGH TELEPHONE COMPANY
RETIREMENT INCOME RESTORATION PLAN
AS AMENDED AND RESTATED
AS OF JULY 1, 2007




The purpose of the North Pittsburgh Telephone Company Retirement Income
Restoration Plan (the “Restoration Plan”) is to permit Executives of the Company
to supplement retirement benefits payable from the Company’s qualified
Retirement Plan for those retirement benefits lost through participation in the
North Pittsburgh Telephone Company Deferred Compensation Plan, to recognize
amounts paid under the Executive Bonus Plan, to provide additional benefits if
an Executive’s employment is terminated due to change in control or for reason
other than for cause, and to supplement retirement benefits payable from the
Company’s qualified Retirement Plan for those benefits lost as a result of the
freezing of accrued benefits from that plan effective December 31, 2006.
 
This Restoration Plan is designed to provide retirement benefits because of the
following limitations imposed on the Retirement Plan by the Internal Revenue
Code:
 

 
·  
 
The “section 415 Limits” restrict the benefits payable to certain participants
in the Retirement Plan.
 
·  
 
Effective in 1989, the “section 401 Limits” specify a maximum amount of employee
compensation that can be taken into account for determining qualified retirement
plan benefits.
 
·  
 
Income deferred by an Executive under the terms of the North Pittsburgh
Telephone Company Deferred Compensation Plan reduces the amount of compensation
that would otherwise be taken into account in determining benefits under the
Company’s Retirement Plan.
 
·  
 
Compensation recognized under the Retirement Plan does not include bonuses paid
under the Company’s Executive Bonus Plan.
 
·  
 
Additional retirement benefits provided under individual executive employment
agreements in the event of termination of employment due to change in control or
by reason other than for cause cannot be provided under the Retirement Plan.

 
Although benefits were frozen under the Company’s qualified Retirement Plan
effective December 31, 2006, benefits will continue to accrue under the
provisions of the Restoration Plan.
 
-ii-

--------------------------------------------------------------------------------


 
ARTICLE I
TITLE AND EFFECTIVE DATE
 
Section 1.01  Title.  This plan shall be known as the North Pittsburgh Telephone
Company Retirement Income Restoration Plan (hereinafter referred to as the
“Restoration Plan”).
 
Section 1.02  Effective Date.  The effective date of this restated Restoration
Plan shall be July 1, 2007.  The Restoration Plan was originally effective March
1, 1990.
 

--------------------------------------------------------------------------------



ARTICLE II
DEFINITIONS AND CONSTRUCTION OF THE PLAN DOCUMENT
 
As used herein, the following words and phrases shall have the meanings
specified below unless a different meaning is clearly required by the context:
 
Section 2.01  Beneficiary.  “Beneficiary” shall mean the person or persons or
the estate of a Participant entitled to receive any benefits under this
Restoration Plan.
 
Section 2.02  Board of Directors.  The term “Board of Directors” shall mean the
Board of Directors of the Company.
 
Section 2.03  Company.  “Company” shall mean North Pittsburgh Telephone Company,
its successors, any subsidiary or affiliated organizations authorized by the
Board of Directors of North Pittsburgh Telephone Company to participate in this
Restoration Plan with respect to their Participants, and any organization into
which or with which the Company may merge or consolidate or to which all or
substantially all of its assets may be transferred.
 
Section 2.04  Deferred Compensation.  “Deferred Compensation” means the portion
of a Participant’s salary for any calendar year, or part thereof, that has been
deferred pursuant to the Deferred Compensation Plan.
 
Section 2.05  Deferred Compensation Plan.  “Deferred Compensation Plan” means
the plan established by the Board of Directors of the Company, effective March
1, 1983 and amended thereafter, pursuant to which certain Executives are
permitted to defer a portion of their monthly compensation.
 
Section 2.06  Executive.  “Executive” shall mean any member of management who is
eligible to participate in the Company’s Retirement Plan and the Deferred
Compensation Plan.
 
Section 2.07  Named Fiduciary.  “Named Fiduciary”, for purposes of the claims
procedure of the Restoration Plan, shall mean any Vice President of the Company
designated by the Board of Directors.
 
Section 2.08  Participant.  “Participant” means an Executive who is
participating in the Restoration Plan.
 
Section 2.09  Restoration Plan.  “Restoration Plan” means the North Pittsburgh
Telephone Company Retirement Income Restoration Plan, as described in this
instrument, as amended from time to time.
 
Section 2.10  Reserved.
 
Section 2.11  Retirement.  “Retirement” means a Participant’s early, normal or
late Retirement Date, whichever is applicable, as provided under the terms of
the Retirement Plan.
 
Section 2.12  Retirement Plan.  “Retirement Plan” shall mean the North
Pittsburgh Telephone Company Retirement Plan, as amended from time to time.
 
-2-

--------------------------------------------------------------------------------



Section 2.13  Termination of Service.  “Termination of Service” or similar
expression means the termination of the Participant’s employment as a regular
employee of the Company and any division, subsidiary or affiliate thereof, other
than Retirement.
 
Section 2.14  Titles.  Titles of the Articles of this Restoration Plan are
included for ease of reference only and are not to be used for the purpose of
construing any portion or provision of this Restoration Plan document.
 
Section 2.15  Gender and Number.  Wherever the context so requires, masculine
pronouns include the feminine and singular words shall include the plural.
 
Section 2.16  Actuarial Equivalence.  “Actuarial Equivalence” means a benefit of
equivalent value, as certified by the actuary, computed on the basis of the
following actuarial assumptions:
 
 
Interest:
The annual rate of interest on thirty (30) year Treasury Securities in effect
for the second month prior to the beginning of the Plan Year in which the
distribution will occur.

 
 
Mortality:
The mortality table prescribed in Revenue Ruling 2001-62 based on a fixed blend
of 50% of the unloaded male mortality rates and 50% of the unloaded female
mortality rates underlying the mortality rates in the 1994 Group Annuity
Reserving Table, projected to 2002.

 
Section 2.17  Executive Bonus Plan.  “Executive Bonus Plan” means the plan of
North Pittsburgh Systems, Inc, (the corporate parent of the Company) through
which bonus payments in connection with annual or other periodic performance
criteria are made to eligible Executives.
 
Section 2.18  Executive Employment Agreement.  “Executive Employment Agreement”
means the employment agreement entered into between the Company and each
Executive and any amendments to such agreement.
 
Section 2.19  Plan Year.  “Plan Year” means the twelve (12) month period
beginning on November 1 and ending on the next following October 31.
 
-3-

--------------------------------------------------------------------------------





ARTICLE III
ELIGIBILITY
 
Section 3.01  Eligibility.  “Eligibility” for participation in this Restoration
Plan shall be limited to those individuals who are Executives, as such term is
defined in Section 2.06 of this Restoration Plan, and are participants in this
Restoration Plan as of December 31, 2006.
 
Section 3.02  Participation.  A Participant who is eligible to receive a
retirement benefit from the Restoration Plan shall receive a copy of a duly
executed Restoration Plan Acceptance form.
 
-4-

--------------------------------------------------------------------------------





ARTICLE IV
RETIREMENT BENEFITS
 
Section 4.01  Retirement Benefit.  A Participant shall be entitled to a
retirement benefit under this Restoration Plan if benefits from the Retirement
Plan are less than such benefits would have been if Internal Revenue Code
Section 415 limits did not apply, if the Retirement Plan had not been frozen
effective December 31, 2006, if all service rendered before and after such
freeze date of December 31, 2006 is taken into account, if, for separations from
service that are not for “just or good cause” or “Cause” (as defined in an
applicable Executive Employment Agreement) or by reason of retirement or purely
voluntary resignation, the period of time remaining in the term of that
Executive Employment Agreement shall be included for purposes of calculating the
benefit under this Plan, and if the definition of “Monthly Earnings” in the
Retirement Plan did not exclude:
 
(a)  
any other additional, special, fringe or supplemental compensation (including
amounts deferred under the Deferred Compensation Plan and amounts received under
the Executive Bonus Plan);

 
(b)  
any other nonqualified deferred compensation plan maintained by the Company;

 
(c)  
for years beginning with 1989, compensation in excess of Internal Revenue Code
Section 401(a)(17) Limit; and/or

 
(d)  
additional compensation or benefits (other than severance payments) under the
Executive Employment Agreements upon termination of employment due to change of
control or by reason other than for “just or good cause” or “Cause”.

 
For purposes of determining the retirement benefit under this Section 4.01,
Monthly Earnings will not include any severance payments.
 
Section 4.02  Calculation of the Monthly Benefit.  The monthly benefit to be
paid under this Restoration Plan shall be:
 
(i)  
the monthly benefit determined by applying the accrued benefit formula found at
Section 4.01 of the Retirement Plan without regard to the accrued benefit freeze
effective December 31, 2006 using (a) all Monthly Earnings as determined under
Section 4.01 of this Restoration Plan in place of the definition of average
monthly earnings found in the Retirement Plan; (b) age and service as specified
in the Participant’s Executive Employment Agreement or, if the age and service
for purposes of this Restoration Plan are not specified in the Executive
Employment Agreement, the age and years of service (including years of service
after December 31, 2006) the Participant would have attained at the end of the
term of the Executive Employment Agreement if (1) the Employee did not separate
from service and completed the term and (2) the Employee’s termination of
employment was for reasons other than “just or good cause”, “Cause” or
retirement or purely voluntary resignation; and (c) adding an additional three
years of service for Participants who retire under this Restoration Plan between
January 1, 2007 and before April 1, 2008, as described more fully below.  A

 

-5-

--------------------------------------------------------------------------------


 
Participant’s age and service may be enhanced pursuant to either subclause (b)
or subclause (c) of this clause (i) as applicable, but not both.
 
LESS


(ii)  
the monthly benefit actually received under the Retirement Plan.

 
 
For Participants whose years of service are enhanced with additional service
time pursuant to clause (i)(b) above in this Section, in all calculations of
Monthly Earnings pursuant to clause (i) above in this Section the Participant
shall, for each month the Participant’s service is enhanced pursuant to such
clause (i)(b) above, be credited with earnings equal to the highest “monthly W-2
earnings” paid to the Participant during the 24 full months immediately
preceding the Participation’s termination of employment; for purposes of this
Section 4.02, “monthly W-2 earnings” means: the sum of (1) the Participant’s
monthly gross W-2 earnings for the month, less (2) all amounts paid to the
Participant under the Executive Bonus Plan (as defined in the Income Restoration
Plan) during such month, plus (3) one twelfth (1/12) of the average of the
payments received by the Participant under the Executive Bonus Plan in respect
of the most recently preceding two (2) fiscal years of the Company (or such
fewer number of years as the Participant was entitled to be a participant under
the Executive Bonus Plan).


As amplification of clause (i)(c) above in this Section, any Participant who
retires from the Company under this Restoration Plan between January 1, 2007 and
March 31, 2008 will have his Retirement benefit calculated under this Section
4.02 by adding three additional years of service to his actual service that
otherwise would have been used in the calculation, in recognition of that
Participant’s choice not to participate in the early retirement window program
under the Retirement Plan offered in 2006.  For purposes of determining early
retirement eligibility and the reduction for early benefit commencement as
described in Section 4.04 of the Retirement Plan, three (3) years shall be added
to the age and service of a Participant who retires from the Company between
January 1, 2007 and March 31, 2008.
 

-6-

--------------------------------------------------------------------------------





ARTICLE V
DISTRIBUTION
 
Section 5.01  Distribution of Retirement Benefit.  Retirement benefits shall be
paid at such time as the Participant has a separation from service (as defined
in the regulations issued under Code Section 409A) with the Company with a
vested benefit.  Effective January 1, 2005, benefits shall not be paid before
the date that is 6 months after the date of separation from service with the
Company (or if earlier, date of the Participant’s death).  For all benefit
payments that begin after January 1, 2001, the form of distribution will be a
lump sum payment of the entire benefit.  The lump sum will be (a) minus (b) and,
effective July 1, 2006, increased by the adjustment factor in (c):
 
(a)  
the Actuarial Equivalent of the gross monthly benefit determined under Section
4.02(i) of this Restoration Plan, payable as a life annuity at the earliest
commencement date provided under the Retirement Plan or, if earlier, the
earliest commencement date provided under the Executive Employment Agreement.

 
(b)  
the Actuarial Equivalent of the monthly benefit payable from the Retirement Plan
determined in Section 4.02(ii) of this Restoration Plan, payable as a life
annuity (Basic Form) at the earliest commencement date provided under the
Retirement Plan.

 
(c)  
The lump sum resulting from (a) minus (b) will be increased by an adjustment
factor to recognize the difference in tax treatment between benefits payable
from the Restoration Plan and benefits that could have been received from the
Retirement Plan.  The adjustment factor will be determined at the beginning of
each Plan Year and will apply to distributions to be made during such Plan
Year.  For distributions in the Plan Year beginning November 1, 2005, the
adjustment factor shall be 41%, as developed in Appendix A.  In subsequent Plan
Years, the adjustment factor will be developed in accordance with the
calculation algorithm in Appendix A which shall reflect the following:

 
 
-
Federal, state, Medicare and local tax rates applicable for the calendar year
beginning on the January 1 during the Plan Year; and

 
-
the interest rate and mortality assumption specified in Section 2.16 for
Actuarial Equivalence during the Plan Year.



Section 5.02  Distribution in the Event of Death.  In the event of the death of
the Participant prior to his retirement, the retirement benefits payable
hereunder shall be payable to his Beneficiary.  The benefit shall be calculated
in the same manner as the preretirement survivor benefit payable under the
Retirement Plan.
 
For all death benefit payments that begin after January 1, 2001, the form of
distribution will be a lump sum payment of the entire benefit.  The lump sum
will be (a) minus (b) and, effective July 1, 2006, increased by the adjustment
factor contained in Section 5.01(c):
 
(a)  
the Actuarial Equivalent of the gross monthly benefit determined under Section
4.02(i) of this Restoration Plan, payable to the survivor at the earliest

 

-7-

--------------------------------------------------------------------------------



commencement date provided in the Retirement Plan and reduced for early
retirement and joint & survivor coverage as specified in the Retirement Plan.
 
(b)  
the Actuarial Equivalent of the survivor benefit payable from the Retirement
Plan determined in Section 4.02(ii) of this Restoration Plan, payable as a life
annuity (Basic Form) at the earliest commencement date provided under the
Retirement Plan.

 
Section 5.03  Vesting of Retirement Benefit.  The Participant shall vest in any
Retirement Benefits under Section 4.01 of this Restoration Plan following the
completion of five years of service with the Company.  For purposes of this
Section, years of service are calculated in the same manner as under the
Retirement Plan.
 
Section 5.04  Withholding for Taxes.  The Company shall be entitled to withhold
from payments due under the Restoration Plan any and all taxes of any nature
required by any government to be withheld from compensation paid to employees.
 

-8-

--------------------------------------------------------------------------------





ARTICLE VI
BENEFICIARY
 
Section 6.01  Beneficiary Designation.  A Participant shall designate a
Beneficiary to receive benefits under Article IV of the Restoration Plan by
completing a Beneficiary designation form.  If more than one Beneficiary is
named, the shares and/or precedence of each Beneficiary shall be indicated.  A
Participant shall have the right to change the Beneficiary by submitting to the
Board of Directors a change of Beneficiary form.  However, no change of
Beneficiary shall be effective until acknowledged in writing by the Company.
 
Section 6.02  Proper Beneficiary.  If the Company has any doubt as to the proper
Beneficiary to receive payments hereunder, the Company shall have the right to
withhold such payments until the matter is finally adjudicated.  However, any
payment made by the Company in good faith and in accordance with this
Restoration Plan shall fully discharge the Company from all further obligations
with respect to that payment.
 
Section 6.03  Minor or Incompetent Beneficiary.  In making any payments to or
for the benefit of any minor or an incompetent Beneficiary, the Company in its
sole and absolute discretion may make a distribution to a legal or natural
guardian or other relative of a minor or court appointed committee of such
incompetent.  Or, it may make a payment to any adult with whom the minor or
incompetent temporarily or permanently resides.  The receipt by a guardian,
committee, relative or other person shall be a complete discharge to the
Company.  The Company shall not have any responsibility to see to the proper
application of any payments so made.
 

-9-

--------------------------------------------------------------------------------





ARTICLE VII
ADMINISTRATION OF THE RESTORATION PLAN
 
Section 7.01  Decisions of the Board of Directors.  All resolutions or other
actions taken by the Board of Directors shall be in compliance with the by-laws
of the Company.
 
Section 7.02  Finality of Determination.  Subject to the Restoration Plan, the
Company shall, from time to time, establish rules, forms and procedures for the
administration of the Restoration Plan.  Except as herein otherwise expressly
provided, the Company shall have the exclusive right to interpret the
Restoration Plan and to decide any and all matters arising thereunder or in
connection with the administration of the Restoration Plan, and it shall
endeavor to act, whether by general rules or by particular decisions, so as not
to discriminate in favor of or against any person.  The decisions, actions and
records of the Company shall be conclusive and binding upon the Company and all
persons having or claiming to have any right or interest in or under the
Restoration Plan.
 
Section 7.03  Certificates and Reports.  The Company shall be entitled to rely
on all certificates and reports made by any duly appointed accountants or
actuaries and on all opinions given by any duly appointed legal counsel, which
legal counsel may be counsel for the Company.
 
Section 7.04  Expenses.  The expenses of administering the Restoration Plan
shall be borne by the Company.
 

-10-

--------------------------------------------------------------------------------





ARTICLE VIII
CLAIMS PROCEDURE
 
Section 8.01  Written Claim.  Retirement benefits shall be paid in accordance
with the provisions of this Restoration Plan.  The Participant, or a designated
recipient or any other person claiming through the Participant, shall make a
written request for benefits under this Restoration Plan.  This written claim
shall be mailed or delivered to the Company.
 
Section 8.02  Denied Claim.  If the claim is denied, in full or in part, the
Named Fiduciary shall provide a written notice within ninety (90) days setting
forth the specific reasons for denial, any additional material or information
necessary to perfect the claim, an explanation of why such material or
information is necessary, and appropriate information and explanation of the
steps to be taken if a review of the denial is desired.
 
Section 8.03  Review Procedure.  If the claim is denied and a review is desired,
the Participant (or Beneficiary) shall notify the Named Fiduciary in writing
within sixty (60) days after receipt of the written notice of denial (a claim
shall be deemed denied if the Named Fiduciary does not take any action within
the aforesaid ninety (90) day period).  In requesting a review, the Participant
or his Beneficiary may request a review of the Restoration Plan Document or
other pertinent documents with regard to the employee benefit plan created under
this Restoration Plan, may submit any written issues and comments, may request
an extension of time for such written submission of issues and comments, and may
request that a hearing be held, but the decision to hold a hearing shall be
within the sole discretion of the Company.
 
Section 8.04  Company Review.  The decision on the review of the denial claim
shall be rendered by the Company within sixty (60) days after the receipt of the
request for review (if a hearing is not held) or within sixty (60) days after
the hearing if one is held.  The decision shall be written and shall state the
specific reasons for the decision including reference to specific provisions of
this Restoration Plan on which the decision is based.
 

-11-

--------------------------------------------------------------------------------





ARTICLE IX
NATURE OF COMPANY’S OBLIGATION
 
Section 9.01  Company’s Obligation.  The Company’s obligations under this
Restoration Plan shall be an unfunded and unsecured promise to pay.  The Company
shall not be obligated under any circumstances to fund its financial obligations
under this Restoration Plan.
 
Section 9.02  Creditor Status.  Any assets which the Company may acquire or set
aside to help cover its financial liabilities are and must remain general assets
of the Company subject to the claims of its creditors.  Neither the Company nor
this Restoration Plan gives the Participant any beneficial ownership interest in
any asset of the Company.  All rights of ownership in any such assets are and
remain in the Company and Participants and their Beneficiaries shall have only
the rights of general creditors of the Company.
 

-12-

--------------------------------------------------------------------------------





ARTICLE X
MISCELLANEOUS
 
Section 10.01  Written Notice.  Any notice which shall be or may be given under
the Restoration Plan shall be in writing and shall be mailed by United States
mail, postage prepaid.  If notice is to be given to the Company, such notice
shall be addressed to the Company at 4008 Gibsonia Road, Gibsonia, PA 15044-9311
or if notice to a Participant, addressed to the address of the Participant or
his Beneficiary shown on the most recent records of the Company.
 
Section 10.02  Change of Address.  Any party may, from time to time, change the
address to which notices shall be mailed by giving written notice of such new
address.
 
Section 10.03  Merger, Consolidation or Acquisition.  The Restoration Plan shall
be binding upon the Company, its assigns, and any successor company or other
entity which shall succeed to substantially all of its assets and business
through merger, acquisition or consolidation, and upon an Executive, his
Beneficiary, assigns, heirs, executors and administrators.
 
Section 10.04  Amendment and Termination.  The Company retains the sole and
unilateral right to terminate, amend, modify, or supplement this Restoration
Plan, in whole or in part, at any time, provided, however, in the event of a
change in ownership or control of the Company or its parent or a change in the
ownership of the Company’s assets, as such terms are defined in Treas. Reg.
§1.409A-3(i), no amendment can have the effect of reducing or eliminating the
accrued benefit of any then Participant, eliminating any optional form of
benefit or otherwise diminishing the then Participant’s rights or entitlements
under this Restoration Plan.  Prior to a change in ownership or control, the
right to make amendments or to terminate includes the right to make retroactive
amendments.
 
Section 10.05  Nontransferability.  No sale, transfer, alienation, assignment,
pledge, collateralization or attachment of any benefits under this Restoration
Plan shall be valid or recognized by the Company.  Neither the Participant, his
spouse, or designated Beneficiary shall have any power to hypothecate, mortgage,
commute, modify, or otherwise encumber in advance of payment any of the benefits
payable hereunder, nor shall any of said benefits be subject to seizure for the
payment of any debts, judgments or alimony maintenance, owed by the Participant
or his Beneficiary, or be transferable by operation of law in the event of
bankruptcy, insolvency, or otherwise.
 
Section 10.06  Legal Fees.  All reasonable legal fees incurred by any
Participant (or former Participant) or Beneficiary to successfully enforce his
valid rights under this Restoration Plan shall be paid by the Company in
addition to sums due under this Restoration Plan.
 
Section 10.07  Acceleration of Payment.  The Company reserves the right to
accelerate the payment of any benefits payable under this Restoration Plan at
any time without the consent of the Participant, his estate, his Beneficiary or
any other person claiming through the Participant.
 

-13-

--------------------------------------------------------------------------------



Section 10.08  Applicable Law.  This Restoration Plan shall be governed by the
laws of the Commonwealth of Pennsylvania.
 

-14-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this restated instrument to be
executed by its duly authorized officer on this 6th day of July, 2007, effective
as of the first day of July, 2007.
 

  NORTH PITTSBURGH TELEPHONE COMPANY          
 
BY
/s/ H. R. Brown        Harry R. Brown        President           

 
-15-

--------------------------------------------------------------------------------



North Pittsburgh Telephone Company Retirement Income Restoration Plan


Appendix A


Development of Tax and Investment Earnings Adjustment Factor
for Plan Year Beginning November 1, 2005


Tax Rate Adjustment


1.           Pre-retirement tax rates applicable to the 2006 calendar year:
a.           Highest Federal income tax
rate                                                               35.00%
b.           PA state income tax
rate                                                                           3.07%
c.           Medicare tax
rate                                                                                       
1.45%
d.           Local wage tax
rate                                                                                    1.00%
e.           Total Pre-retirement tax
rates                                                                   40.52%


2.           Post-retirement tax rates applicable to the 2006 calendar year:
a.           Federal income tax
rate*                                                                           25.00%
b.           PA state income tax
rate**                                                                      0.00%
c.           Other                                                                                                           
0.00%
d.           Total Post-retirement tax
rates                                                                25.00%


3.           Tax Adjustment
= [1 - (2d)] ¸ [1 - (1e)] -
1                                                                                        26.09%


Post-retirement Investment Earnings Adjustment


4.           Investment assumptions:
a.           Pre-tax risk-free return
 
= interest rate for Restoration Plan lump sum

conversion for distributions in Plan Year beginning
November 1, 2005 (average 30-year Treasury rate
for September
2005)                                                                               
4.47%
b.           Post-tax return = (4a) x [1 -
(2d)]                                                             3.35%


5.           Annuity factors***
a.           Assumed retirement
age                                                                           62
b.           Lump sum factor at pre-tax rate
(4a)                                                       13.3204
c.           Lump sum factor at after-tax rate
(4b)                                                     14.8670


6.           Earnings Adjustment = [(5c) ¸ (5b)] -
1                                                                  11.61%


7.           Combined Adjustment = [1 + (3)] x [1 + (6)] -
1                                                      40.73%


Adjustment Factor = rounded
result                                                                                    41%
----------------
* Next-higher tax rate for income above $50,000 for married filing jointly
status
** Qualified retirement benefit payments are not subject to PA income tax
*** Monthly life annuity payable beginning at retirement age; mortality table
prescribed in Revenue Ruling 2001-62
 
 
-16-
 
 

--------------------------------------------------------------------------------

 